DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, of which claims 1, 8, and 15 are independent.

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “A non-transitory computer readable storage medium comprising at least one processor and storing instructions executable by the at least one processor to” in claims 8 and 15 is used by the claim to mean “a non-transitory computer readable medium including a processor,” while the accepted meaning is “a non-transitory computer readable medium storing executable data.” The term is indefinite because the specification does not clearly redefine the term. Claims 9-14 and 16-20 are rejected for their inherited deficiencies.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: With respect to claims 1, 8, and 15, applying step 1, the preamble of independent claims 1, 8, and 15, claims a method, a system, and a non-transitory computer readable medium, as such these claims fall within the statutory categories of a process, machine and product respectively.
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites:
1. A method for non-intrusively determining deposits in a fluidic channel, the method comprising: 
obtaining, from one or more sensors, a measured pressure profile based on at least one pressure pulse induced in a fluidic channel; 
generating a forward model of deposits in the fluidic channel (Mathematical Concepts); 
generating, using the forward model, a simulated pressure profile (Mathematical Concepts); 
calculating, using the measured pressure profile and the simulated pressure profile, an error (Mathematical Concepts); and 
updating, when the error is outside a predetermined threshold, the forward model; wherein the updated forward model is adjusted based on the error (Mental Process - comparing and evaluating a value to a threshold value).
The "generating a forward model," "generating, …, a simulated pressure profile," "calculating, …, an error", and the other above identified elements recite limitations that fall within the Mathematical Concepts enumerated category of abstract ideas. Given the broadest reasonable interpretation, the application of a statistical models to identify and relate independent and dependent variables as recited is prose for the application of equations (i.e., generically recited model(s) is/are calculations)) to the data collected. The mental evaluation of “updating, when the error is outside a predetermined threshold, the forward model; wherein the updated forward model is adjusted” is comparing the mathematical results enable a user to determine if the model should be updated that is a mental evaluation.
Step 2A, prong two: Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim recites the additional limitations: “A method for non-intrusively determining deposits in a fluidic channel, the method comprising:” (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h)); obtaining, from one or more sensors, a measured pressure profile based on at least one pressure pulse induced in a fluidic channel (insignificant extra-solution activity - mere data gathering MPEP 2106.05(g)).
Step 2B: Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as "apply it" or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered directed towards field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h). Regarding “obtaining, from one or more sensors, a measured pressure profile based on at least one pressure pulse induced in a fluidic channel” is insignificant extra-solution activity - mere data gathering MPEP 2106.05(g). Gathering data from sensors is generic data gathering. The courts have recognized the claimed elements directed to receiving data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II) -Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 
Independent claims 8 and 15 are directed to substantially the same subject matter as independent claim 1 and are rejected under similar rationale and further failure to add significantly more. The same conclusion is reached for the dependent claims, see below for detail.
Claims 2, 8 and 16 recite “outputting, when the error is within the predetermined threshold, the forward model; generating, using the forward model, an estimate of deposits in the fluidic channel (Mathematical concept of using an algorithm to solve a problem); and outputting the estimate of deposits in the fluidic channel.” (insignificant extra-solution activity of outputting data). The courts have recognized the claimed elements directed to outputting data as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II) - Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. 
Claims 3, 10 and 17 recite “wherein the estimate of deposits is provided as a function of amount of estimated deposits in the fluidic channel versus distance in the fluidic channel from the one or more sensors.” This is just a statement placing the output in a field of use or format because no limiting language requires any particular actions. (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h)).
Claims 4, 11 and 18 recite “repeating, until the error is within the predetermined threshold, generating the forward model, generating the simulated pressure profile, calculating the error, and updating the forward model.” (Mathematical Concept abstract idea of repeating a mathematical calculation).
Claims 5, 12, and 19 recite “wherein the updated forward model includes updated deposit = the deposit + α * sqrt(the error), and wherein a is an adjustable factor.” (Mathematical Concept abstract idea of explicit mathematical calculation).
Claims 6, 13 and 20 recite “wherein α is empirically tested.” (Mathematical Concept abstract idea of explicit mathematical calculation).
Claims 7 and 14 recite “wherein the error = I the measured pressure profile - the simulated pressure profile I2.” (Mathematical Concept abstract idea of explicit mathematical calculation).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-9, 11, 15-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens et al., US Patent Application Publication No. 2012/041694 (IDS dated 1/15/2021).
Claim 1. Stephens discloses A method for non-intrusively determining deposits in a fluidic channel, the method comprising: 
obtaining, from one or more sensors, a measured pressure profile based on at least one pressure pulse induced in a fluidic channel (Stephens, [0038] “detecting a plurality of pressure wave interaction signals at respective measurement locations along the pipe, the plurality of pressure wave interaction signals resulting from an interaction of the pressure wave with a localised variation in pipe condition.”; [0080] “a pressure detector is employed in the form of a pressure transducer in combination with a data logger”); 
generating a forward model of deposits in the fluidic channel (Stephens, Fig. 13 1310 Form Initial Transient Model; [0138] “At step 1310 an initial transient model is formed. In this illustrative embodiment, the initial transient model is formed over a total pipe length of 2000 metres with the pipe length divided into 5 metre sections giving 400 by 5 metre long pipe sections. As would be apparent to those skilled in the art these parameters can be varied according to the desired granularity of the solution and available computing power.”); 
generating, using the forward model, a simulated pressure profile (Stephens, Fig. 13 1320 Solve for Pressure Wave Interaction; [0146] “At step 1320, the initial transient model is solved to generate a pressure wave interaction signal which at step 1330 is compared with the measured pressure wave interaction signal.”); 
calculating, using the measured pressure profile and the simulated pressure profile, an error (Stephens, Fig. 13 1330 Compare with Measured Pressure Wave Interaction; [0146] “This comparison process involves forming a difference measure which in this illustrative embodiment is based on a least squares minimisation of the sum of the square of the differences between the normalised predicted and measured pressure wave interaction signals. This sum is referred to as the objective function during the global search optimization with the aim being to identify the lowest objective function.”); and 
updating, when the error is outside a predetermined threshold, the forward model; wherein the updated forward model is adjusted based on the error (Stephens, Fig. 13 1330A Solution Transient Model and 1330B Modify Transient Model; [0146] “If this difference measure is less than a threshold or represents a minimum value 1330A then the corresponding transient model is nominated as the solution transient model 1340. If the difference measure is above the threshold or determined not to be a minimum value 1330B then the transient model is modified 1350.”).

Claim 2. Stephens discloses the method of claim 1, further comprising: outputting, when the error is within the predetermined threshold, the forward model (Stephens, Fig. 13 1330A Solution Transient Model and 1330B Modify Transient Model; [0146] “If this difference measure is less than a threshold or represents a minimum value 1330A then the corresponding transient model is nominated as the solution transient model 1340.”); generating, using the forward model, an estimate of deposits in the fluidic channel; and outputting the estimate of deposits in the fluidic channel (Stephens, [0082] “Referring now to FIG. 3, there is shown a graph of the pressure wave interaction signal 300 plotted as pressure head (in metres) as a function of time. Pressure wave interaction signal 300 consists of three distinct components including an initial non varying portion 310 where the pressure is substantially constant, a jump or pulse portion 320 where the pressure jumps as a result of the pressure wave being generated in the pipe 200 and a rapidly varying section 330 where variations in pressure are caused by reflections from localised variations in pipe condition such as damage to the wall of the pipe 200.”).

Claim 4. Stephens discloses the method of claim 1, further comprising: repeating, until the error is within the predetermined threshold, generating the forward model, generating the simulated pressure profile, calculating the error, and updating the forward model (Stephens, see Figs. 3, 6 illustrating pressure wave interaction signal, Fig. 13 1330A Solution Transient Model and 1330B Modify Transient Model; [0146] “If this difference measure is less than a threshold or represents a minimum value 1330A then the corresponding transient model is nominated as the solution transient model 1340. If the difference measure is above the threshold or determined not to be a minimum value 1330B then the transient model is modified 1350.”).

Claim 8. Stephens discloses A system for non-intrusively determining deposits in a fluidic channel, the system comprising: a fluidic channel (Stephens, Abstract “A method and system for assessing the condition of a pipe carrying a fluid is disclosed.”); a device operable to induce at least one pressure pulse in the fluidic channel (Stephens, [0075] “at step 110 a pressure wave is generated in the fluid being carried along by the pipe. In this illustrative embodiment, a pressure wave is generated in pipe 200 by a pressure wave generator which operates to generate a discharge through an existing scour or fire plug/air valve and then abruptly stops this flow.”); a non-transitory computer readable storage medium including at least one processor and storing instructions executable by the at least one processor to (Stephens, [0080] “A small area is needed to setup the associated laptop computer, data acquisition unit and battery.” The system and method are computer implemented and include storage media). Furthermore, claim 8 contains limitations for a system which are similar to the limitations for the method described in claim 1, and is rejected for the same reasons as detailed above.

Claim 9 contains limitations for a system which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.

Claim 11 contains limitations for a system which are similar to the limitations for the method described in claim 4, and is rejected for the same reasons as detailed above.

Claim 15. Stephens discloses a non-transitory computer readable storage medium comprising at least one processor and storing instructions executable by the at least one processor to (Stephens, [0080] “A small area is needed to setup the associated laptop computer, data acquisition unit and battery.” The system and method are computer implemented and include storage media): Furthermore, claim 15 contains limitations for a computer readable medium which are similar to the limitations for the method described in claim 1, and is rejected for the same reasons as detailed above.

Claim 16 contains limitations for a non-transitory computer readable storage medium which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.

Claim 18 contains limitations for a non-transitory computer readable storage medium which are similar to the limitations for the method described in claim 4, and is rejected for the same reasons as detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-7, 10, 12-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephens et al., US Patent Application Publication No. 2012/041694 (IDS dated 1/15/2021) in view of Nissinen et al., US Patent Application Publication No. 2017/0350836 (IDS dated 6/17/2020).
Claim 3. Stephens discloses the method of claim 2. Stephens does not explicitly disclose wherein the estimate of deposits is provided as a function of amount of estimated deposits in the fluidic channel versus distance in the fluidic channel from the one or more sensors.
Nissinen teaches wherein the estimate of deposits is provided as a function of amount of estimated deposits in the fluidic channel versus distance in the fluidic channel from the one or more sensors (Nissinen, Fig. 1 determining an estimate of the quantity of interest (e.g., amount of deposits in pipe); [0107] “The simulated statistics may comprise e.g. information about the mean value and covariance of some boundary distortion parameters, such as location and thickness and internal material distribution of a scale deposit on the boundary surface, or changed location and/or shape of the boundary surface itself due to wear thereof.”; [0111] “An estimate of the quantity of interest in the target domain may then be determined on the basis of the adjusted mathematical model, actually on the basis of an quantity of interest term included therein. In this step, the estimate of the quantity of interest may cover the entire target domain, including the area or volume of possible boundary distortion.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Stephens (directed to assessing pipeline condition) and Nissinen (directed to monitoring an determining internal conditions (i.e., deposits or blockages) in equipment like pipes) and arrived at a non-destructive testing and monitoring system with estimates of the internal levels of deposits as claimed. One of ordinary skill in the art would have been motivated to make such a combination because “it would be advantageous in some applications if both the properties of scale or other deposition material or an annular flow, and the internal material conditions in the inner volume could be determined reliably” as taught in Nissinen ([0011]).

Claim 5. Stephens discloses the method of claim 1, wherein the updated forward model includes updated deposit = the deposit + α * sqrt(the error), and wherein α is an adjustable factor (Nissinen, [0110] “The mathematical model is then adjusted so that the observation difference is reduced. This may be iteratively continued until the observation difference goes below a predetermined limit. As a result of the adjustment, an adjusted mathematical model is provided. The model itself remains the same, "adjusted" just refers to the fact that the parameters of the model has been adjusted in comparison to the initial ones.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Stephens (directed to assessing pipeline condition) and Nissinen (directed to monitoring an determining internal conditions (i.e., deposits or blockages) in equipment like pipes) and arrived at a non-destructive testing and monitoring system with an adjustable threshold level using a scaling factor such as alpha as claimed. Finding comparison and error calculation formulas to apply to routine optimization is within the ordinary skill in the art. One of ordinary skill in the art would have been motivated to make such a combination because “it would be advantageous in some applications if both the properties of scale or other deposition material or an annular flow, and the internal material conditions in the inner volume could be determined reliably” as taught in Nissinen ([0011]).

Claim 6. Stephens discloses the method of claim 5, wherein α is empirically tested (Stephens, [0147] “In this illustrative embodiment, both Genetic Algorithm (GA) and Shuffled Complex Evolution (SCE) global probabilistic search procedures are used to modify 1350 the transient model for each iteration 1350A. In this case, each of the l 50x5 metre pipe sections have their wave speeds varied in the transient model in a systematic way by the global search procedure in successive iterations until a pattern of wave speeds is identified which minimises the difference between the measured pressure wave interaction signal and that predicted for the new modified transient model as determined in the comparison step 1330.” Here the testing for improving the models would obviously enable one of ordinary skill in the art through routine optimization to determine a scaling factor.).

Claim 7. Stephens discloses the method of claim 1, wherein the error = I the measured pressure profile - the simulated pressure profile I2 (Nissinen, [0110] “The mathematical model is then adjusted so that the observation difference is reduced. This may be iteratively continued until the observation difference goes below a predetermined limit. As a result of the adjustment, an adjusted mathematical model is provided. The model itself remains the same, "adjusted" just refers to the fact that the parameters of the model has been adjusted in comparison to the initial ones.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Stephens (directed to assessing pipeline condition) and Nissinen (directed to monitoring an determining internal conditions (i.e., deposits or blockages) in equipment like pipes) and arrived at a non-destructive testing and monitoring system with an adjustable threshold level using a scaling factor such as alpha as claimed. Finding comparison and error calculation formulas to apply to routine optimization is within the ordinary skill in the art. One of ordinary skill in the art would have been motivated to make such a combination because “it would be advantageous in some applications if both the properties of scale or other deposition material or an annular flow, and the internal material conditions in the inner volume could be determined reliably” as taught in Nissinen ([0011]).

Claim 10 contains limitations for a system which are similar to the limitations for the method described in claim 3, and is rejected for the same reasons as detailed above.

Claim 12 contains limitations for a system which are similar to the limitations for the method described in claim 5, and is rejected for the same reasons as detailed above.

Claim 13 contains limitations for a system which are similar to the limitations for the method described in claim 6, and is rejected for the same reasons as detailed above.

Claim 14 contains limitations for a system which are similar to the limitations for the method described in claim 7, and is rejected for the same reasons as detailed above.

Claim 17 contains limitations for a non-transitory computer readable storage medium which are similar to the limitations for the method described in claim 3, and is rejected for the same reasons as detailed above.

Claim 19 contains limitations for a non-transitory computer readable storage medium which are similar to the limitations for the method described in claim 5, and is rejected for the same reasons as detailed above.

Claim 20 contains limitations for a non-transitory computer readable storage medium which are similar to the limitations for the method described in claim 6, and is rejected for the same reasons as detailed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giunta et al., US Patent Application Publication No. 2020/0309741 related to non-destructive testing and monitoring of pressurized pipes using measured and estimated responses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148